 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    KRISTINE KURK,                                   No. 2:19-cv-00548 KJM DB
12                       Plaintiff,
13           v.
14
      LOS RIOS CLASSIFIED EMPLOYEES
15    ASSOCIATION, et al.,
16                       Defendants.
17    ___________________________________
18    DAWN WOLTKAMP,                                   No. 2:20-cv-00457 JAM AC
19                       Plaintiff,
20           v.                                        RELATED CASE ORDER
21    LOS RIOS CLASSIFIED EMPLOYEES
      ASSOCIATION, et al.,
22
                         Defendants.
23

24

25
                    Examination of the above-captioned actions reveals that they are related within the
26
     meaning of Local Rule 123(a). Here, “both actions involve similar questions of fact and the same
27
     question of law and their assignment to the same Judge or Magistrate Judge is likely to effect a
28
                                                       1
 1   substantial savings of judicial effort.” Local Rule 123(a)(3). Accordingly, the assignment of
 2   these matters to the same judge is likely to effect a substantial savings of judicial effort and is
 3   likely to be convenient for the parties.
 4                  The parties should be aware that relating cases under Rule 123 causes the actions
 5   to be assigned to the same judge – it does not consolidate the actions. Under Rule 123, related
 6   cases are generally assigned to the judge and magistrate judge to whom the first filed action was
 7   assigned.
 8                  As a result, it is hereby ORDERED that 2:20-CV-457 JAM AC is reassigned from
 9   Judge John A. Mendez to the undersigned and from Magistrate Judge Allison Claire to Chief
10   District Judge Kimberly J. Mueller and Magistrate Judge Deborah Barnes. Henceforth, the
11   caption on documents filed in the reassigned case shall be shown as: 2:20-CV-457 KJM DB.
12                  It is further ORDERED that the Clerk of the Court make appropriate adjustment in
13   the assignment of civil cases to compensate for this reassignment.
14                  IT IS SO ORDERED.
15   DATED: March 13, 2020.
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
